Exhibit 10.1


WOLVERINE WORLD WIDE, INC
EXECUTIVE SEVERANCE AGREEMENT


        THIS AGREEMENT is entered into as of the 8th day of September, 2020 (the
“Effective Date”), by and between Wolverine World Wide, Inc., a Delaware
corporation (“Wolverine” or “Company”), and Brendan L. Hoffman (“Executive”).


W I T N E S S E T H:


        WHEREAS, Executive currently serves as a key employee of Wolverine
and/or its subsidiaries and his/her services and knowledge are valuable to
Wolverine in connection with the management of one or more of Wolverine’s
principal operating facilities, divisions, or subsidiaries; and


        WHEREAS, Wolverine considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of Wolverine and its stockholders; and


        WHEREAS, the Board has determined that it is in the best interests of
Wolverine and its stockholders to secure Executive’s continued services and to
ensure Executive’s continued dedication and objectivity in the event of any
threat or occurrence of, or negotiation or other action that could lead to, or
create the possibility of, a Change in Control (as hereafter defined) of
Wolverine, without concern as to whether Executive might be hindered or
distracted by personal uncertainties and risks created by any such possible
Change in Control, and to encourage Executive’s full attention and dedication to
Wolverine and/or its subsidiaries, the Board has authorized Wolverine to enter
into this Agreement.


        NOW, THEREFORE, WOLVERINE AND EXECUTIVE AGREE AS FOLLOWS:


        1. Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:


         (a) “Board” means the Board of Directors of the Company.


         (b) “Cause” means (1) the willful and continued failure by Executive to
substantially perform his or her duties with Company (other than any such
failure resulting from Executive’s incapacity due to physical or mental illness,
or any such actual or anticipated failure resulting from Executive’s termination
for Good Reason) after a demand for substantial performance is delivered to
Executive by the Board and/or its Chairman (which demand shall specifically
identify the manner in which the Board and/or its Chairman believes that
Executive has not substantially performed his or her duties); or (2) the willful
engaging by Executive in gross misconduct materially and demonstrably injurious
to the Company. For purposes of this Section, no act or failure to act on the
part of Executive shall be considered “willful” unless done or omitted to be
done by





--------------------------------------------------------------------------------



Executive not in good faith and without reasonable belief that his or her
action(s) or omission(s) was in the best interests of the Company. In addition,
no termination of Executive's employment shall be for Cause unless the Company
shall have provided to Executive written notice of its intent to terminate
Executive's employment for Cause that includes a description of the events
constituting Cause, and Executive shall not have cured such purported Cause (to
the extent it is curable) to the reasonable satisfaction of the Board within ten
(10) days after receipt of such notice. Notwithstanding the foregoing, Executive
shall not be deemed to have been terminated for Cause unless and until the
Company provides Executive with a copy of a resolution adopted by an affirmative
vote of not less than three-quarters of the entire membership of the Board at a
meeting of the Board called and held for the purpose (after reasonable notice to
Executive and an opportunity for Executive, with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Executive has
been guilty of conduct set forth in subsections (1) or (2) above, setting forth
the particulars in detail. A determination of Cause by the Board shall not be
binding upon or entitled to deference by any finder of fact in the event of a
dispute, it being the intent of the parties that such finder of fact shall make
an independent determination of whether the termination was for “Cause” as
defined in (1) and (2) above.


         (c) “Change in Control” means:


          (1) the acquisition by any individual, entity, or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 20% or more of either (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (a) any acquisition by the Company, (b) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (c) any
acquisition by any corporation pursuant to a reorganization, merger, or
consolidation involving the Company, if, immediately after such reorganization,
merger, or consolidation, each of the conditions described in clauses (i), (ii),
and (iii) of subsection (3) shall be satisfied, or (d) any acquisition by the
Executive or any group of persons including the Executive; and provided further
that, for purposes of clause (a), if any Person (other than the Company or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company) shall become the beneficial owner
of 20% or more of the Outstanding Company Common Stock or 20% or more of the
Outstanding Company Voting Securities by reason of an acquisition by the Company
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Company
        2

--------------------------------------------------------------------------------



Common Stock or any additional Outstanding Voting Securities, such additional
beneficial ownership shall constitute a Change in Control;


          (2) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided, however, that any individual who becomes a director of the
Company subsequent to the date hereof whose election, or nomination for election
by the Company’s stockholders, was approved by the vote of at least
three-quarters of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be deemed to have been a member of the Incumbent Board; and provided
further, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened election contest, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act, or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board, shall be deemed to have been a member
of the Incumbent Board;


          (3) approval by the stockholders of the Company of a reorganization,
merger, or consolidation unless, in any such case, immediately after such
reorganization, merger, or consolidation, (i) more than 50% of the then
outstanding shares of common stock of the corporation resulting from such
reorganization, merger, or consolidation and more than 50% of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals or entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities immediately prior to such
reorganization, merger, or consolidation and in substantially the same
proportions relative to each other as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (ii) no
Person (other than the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or the corporation resulting from such
reorganization, merger, or consolidation (or any corporation controlled by the
Company), or any Person which beneficially owned, immediately prior to such
reorganization, merger, or consolidation, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or the Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 20%
or more of the then outstanding shares of common stock of such corporation or
20% or more of the combined voting power of the then outstanding securities of
such corporation entitled to vote generally in the election of directors, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger, or consolidation were
members of the
        3

--------------------------------------------------------------------------------



Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such reorganization, merger, or consolidation; or


          (4) approval by the stockholders of the Company of (i) a plan of
complete liquidation or dissolution of the Company or (ii) the sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, immediately after such sale or other
disposition, (a) more than 50% of the then outstanding shares of common stock
thereof and more than 50% of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such sale or other disposition and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may
be,(b) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company), or any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly, 20%
or more of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of Common stock thereof
or 20% or more of the combined voting power of the then outstanding securities
thereof entitled to vote generally in the election of directors and (c) at least
a majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition.


Notwithstanding anything contained in this Agreement to the contrary, if
Executive’s employment is terminated prior to a Change in Control and Executive
reasonably demonstrates that such termination was at the request of or in
response to a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (a “Third Party”) who
effectuates a Change in Control, then for all purposes of this Agreement, the
date of a Change of Control shall mean the date immediately prior to the date of
such termination of Executive’s employment.


In addition, notwithstanding the foregoing, in no event will an event described
above constitute a Change in Control  unless it qualifies as “a change in the
ownership or effective control” of the Company or “a change in the ownership of
a substantial portion of the assets of the Company”, each as determined pursuant
to Section 409A of the Code.


        4

--------------------------------------------------------------------------------



         (d) “Code” means the Internal Revenue Code of 1986, as amended.


         (e) “Common Stock” means the common stock of the Company, $1 par value
per share.


         (f) “Company” means Wolverine World Wide, Inc., a Delaware corporation,
and any corporation or other entity in which Wolverine World Wide, Inc. has a
direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities of such corporation or other
entity entitled to vote generally in the election of directors.


         (g) “Date of Termination” means the effective date on which Executive’s
employment by the Company terminates in a manner constituting a “Separation from
Service” as that term is defined by Section 409A of the Code as specified in a
Notice of Termination by the Company or Executive, as the case may be.
Notwithstanding the previous sentence, (i) if the Executive’s employment is
terminated for Disability, as defined in Section 1(h), then such Date of
Termination shall be no earlier than thirty (30) days following the date on
which a Notice of Termination is received, and (ii) if the Executive’s
employment is terminated by the Company other than for Cause, then such Date of
Termination shall be no earlier than thirty (30) days following the date on
which a Notice of Termination is received.


         (h) “Disability” means Executive’s failure to substantially perform
his/her duties with the Company on a full-time basis for at least one hundred
eighty (180) consecutive days as a result of Executive’s incapacity due to
mental or physical illness.


         (i) “Good Reason” means, without Executive’s express written consent,
the occurrence of any of the following events:


         (1) (i) the assignment to Executive of any duties inconsistent in any
material adverse respect with Executive’s position(s), duties, responsibilities,
or status with the Company immediately prior to such Change in Control, (ii) a
material adverse change in Executive’s reporting responsibilities, titles or
offices with the Company as in effect immediately prior to such Change in
Control, (iii) any removal or involuntary termination of Executive by the
Company otherwise than as expressly permitted by this Agreement (including any
purported termination of employment which is not effected by a Notice of
Termination), or (iv) any failure to re-elect Executive to any position with the
Company held by Executive immediately prior to such Change in Control;


         (2) a reduction by the Company in Executive’s rate of annual base
salary as in effect immediately prior to such Change in Control or as the same
may be increased from time to time thereafter;


        5

--------------------------------------------------------------------------------



         (3) any requirement of the Company that Executive (i) be based anywhere
other than the facility where Executive is located at the time of the Change in
Control or reasonably equivalent facilities within Kent County, Michigan or (ii)
travel for the business of the Company to an extent substantially more
burdensome than the travel obligations of Executive immediately prior to such
Change in Control;


         (4) the failure of the Company to continue the Company’s executive
incentive plans or bonus plans in which Executive is participating immediately
prior to such Change in Control or a reduction of the Executive’s target
incentive award opportunity under the Company’s Amended and Restated Executive
Long-Term Incentive Plan (3-Year Bonus Plan) and Amended and Restated Executive
Short-Term Incentive Plan (Annual Bonus Plan) (collectively, annual bonus plans)
or other bonus plan adopted by the Company, unless Executive is permitted to
participate in other plans providing Executive with substantially comparable
benefits or receives compensation as a substitute for such plans providing
Executive with a substantially equivalent economic benefit;


         (5) the failure of the Company to (i) continue in effect any employee
benefit plan or compensation plan in which Executive is participating
immediately prior to such Change in Control, unless Executive is permitted to
participate in other plans providing Executive with substantially comparable
benefits or receives compensation as a substitute for such plans providing
Executive with a substantially equivalent economic benefit, or the taking of any
action by the Company which would adversely affect Executive’s participation in
or materially reduce Executive’s benefits under any such plan, (ii) provide
Executive and Executive’s dependents with welfare benefits (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) in accordance with the most favorable plans, practices, programs,
and policies of the Company in effect for Executive immediately prior to such
Change in Control, (iii) provide fringe benefits in accordance with the most
favorable plans, practices, programs, and policies of the Company in effect for
Executive immediately prior to such Change in Control, or (iv) provide Executive
with paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company as in effect for Executive immediately
prior to such Change in Control;


         (6) the failure of the Company to pay any amounts owed Executive as
salary, bonus, deferred compensation or other compensation;


         (7) the failure of the Company to obtain an assumption agreement from
any successor as contemplated in Section 9(b);


        6

--------------------------------------------------------------------------------



         (8) any purported termination of Executive’s employment which is not
effected pursuant to a Notice of Termination which satisfies the requirements of
a Notice of Termination; or


         (9) any other material breach by Company of its obligations under this
Agreement.


For purposes of this Agreement, any good faith determination of Good Reason made
by Executive shall be conclusive on the parties; provided, however, that an
isolated and insubstantial action taken in good faith and which is remedied by
the Company within ten (10) days after receipt of notice thereof given by
Executive shall not constitute Good Reason. Any event or condition described in
this Section 1(g) which occurs prior to a Change in Control, but which Executive
reasonably demonstrates was at the request of or in response to a Third Party
who effectuates a Change in Control or who has indicated an intention or taken
steps reasonably calculated to effect a Change in Control, shall constitute Good
Reason following a Change in Control for purposes of this Agreement
notwithstanding that it occurred prior to the Change in Control.


         (j) “Nonqualifying Termination” means a termination of Executive’s
employment (1) by the Company for Cause, (2) by Executive for any reason other
than for Good Reason with Notice of Termination, (3) as a result of Executive’s
death, (4) by the Company due to Executive’s Disability, unless within thirty
(30) days after Notice of Termination is provided to Executive after such
Disability Executive shall have returned to substantial performance of
Executive’s duties on a full-time basis, or (5) as a result of Executive’s
Retirement. For purposes of this Agreement, termination by the Company shall not
include a transfer of employment between subsidiaries of Wolverine or between
Wolverine and its subsidiaries. The terms of such transfer, however, may serve
as the basis for termination of employment by Executive for Good Reason.


         (k) “Notice of Termination” means a written notice by the Company or
Executive, as the case may be, to the other, which (1) indicates the specific
reason for Executive’s termination, (2) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment, and (3) specifies the termination date.
The failure by Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’s rights hereunder.


         (l) “Positive Spread” means the spread between the exercise price of
the options held by Executive under the 1993, 1995, 1997, 1999, 2001, 2003, 2005
or 2010 Stock Incentive Plan or any other stock option plan now or subsequently
adopted by the Company, and the higher of (1) the closing price of the Common
Stock as reported on the Termination Date on the New York Stock Exchange, or if
the New York Stock Exchange is closed on that date, the last preceding date on
which the New York Stock Exchange
        7

--------------------------------------------------------------------------------



was open and on which shares of Common Stock were traded, or (2) the highest
price per share paid in connection with the Change in Control.


         (m) “Retirement” means termination of employment by either the
Executive or the Company on or after the Executive’s normal retirement date
under the terms of retirement plans of the Company, but not earlier than the age
of 65.


         (n) “Termination Period” means the period of time beginning with a
Change in Control and ending on the earliest to occur of Executive’s death and
two years following such Change in Control.


        2. Term of Agreement. This Agreement shall commence on the Effective
Date and shall continue in effect through the third anniversary of the Effective
Date. However, on the first anniversary of the Effective Date, and on each such
anniversary thereafter, the term of this Agreement will be extended
automatically for one (1) year (to a total of three (3) years) unless, not later
than six (6) months prior to such anniversary date, the Company gives Executive
written notice that it has elected not to extend this Agreement; provided that
(a) no such action shall be taken by the Company during any period of time when
the Board has knowledge that any person has taken steps reasonably calculated to
effect a Change in Control until, in the opinion of the Board, such person has
abandoned or terminated its efforts to effect a Change in Control, and (b) this
Agreement shall continue in effect for at least twenty four months following the
occurrence of a Change in Control. Notwithstanding anything in this Section 2 to
the contrary, this Agreement shall terminate upon termination of Executive’s
employment with the Company prior to a Change in Control (except as otherwise
provided hereunder).


        3. Obligations of Executive. Executive agrees that in the event any
person or group attempts a Change in Control, he/she shall not voluntarily leave
the employ of the Company (other than as a result of Disability or upon
Retirement) without Good Reason until the earlier of (a) the termination of such
attempted Change in Control or (b) the occurrence of a Change in Control. For
purposes of this Section 3, Good Reason shall be determined as if a Change in
Control had occurred when such attempted Change in Control became known to the
Board. Termination of employment by Executive without Good Reason, however,
shall not entitle Executive to benefits under Section 4 unless he/she is
entitled to such benefits under another provision of this Agreement.


        4. Severance Benefits. If the employment of Executive shall terminate
during the Termination Period in a manner constituting a “Separation from
Service” as that term is defined by Section 409A of the Code, other than by
reason of a Nonqualifying Termination, then Executive shall receive the
following severance benefits as compensation for services rendered:


         (a) Lump Sum Cash Payment. On the fifth business day after the Date of
Termination (except as provided in Subsection 4(f) hereof), Executive shall
receive a lump sum cash payment in an amount equal to the sum of the following:


        8

--------------------------------------------------------------------------------



          (1) Executive’s unpaid base salary from the Company through the Date
of Termination at the rate in effect (without taking into account any reduction
of base salary constituting Good Reason), just prior to the time a Notice of
Termination is given plus any benefit awards (including both the cash and stock
components) and bonus payments which pursuant to the terms of any plans have
been earned or become payable, to the extent not theretofore paid;


          In addition, if the Executive’s Date of Termination is prior to the
date on which the Company will pay an Incentive Bonus under the Annual Bonus
Plan for the fiscal year performance period prior to the fiscal year of
termination or pay an Incentive Bonus under a Three Year Plan for any completed
three year performance period, the Company shall also pay the Executive 100% of
his Incentive Bonus for that prior fiscal year performance period as set forth
in Section 6.2(a) of the Annual Bonus Plan and 100% of his Incentive Bonus for
the completed three year performance period as set forth in Section 6.2(a) of
the Three Year Plan, less applicable tax and other withholdings required by law.
For purposes of Section 6.2(b) of the Annual Bonus Plan and the Three Year Plan,
the Executive shall have retired under Section 6.2(a) of the Annual Bonus Plan
and the Three Year Plan;


          (2) As payment in lieu of a bonus to be paid under the Amended and
Restated Executive Short-Term Incentive Plan (Annual Bonus Plan) (an annual
bonus plan) or comparable plans for the time Executive was employed by the
Company in the year of termination, an amount equal to the number of days
Executive was employed by the Company prior to the Date of Termination in the
year of termination divided by the number of days in the year multiplied by 100%
of the greater of either (a) the bonus awarded to Executive under the Executive
Short-Term Incentive Plan for the immediately preceding year, or (b) the average
bonus paid to Executive over the preceding two-year period under the Executive
Short-Term Incentive Plan;


          (3) As payment in lieu of bonuses that would have been paid under each
Executive Long-Term Incentive Plan (3-Year Bonus Plan) (“Three Year Plan”) or
other comparable plan(s) in which the Executive was eligible to participate on
the Date of Termination, the Executive shall receive an amount based on the
goals under each of the Three Year Plans. The earnings per share for each Three
Year Plan will be calculated in the following manner:
        
           (a) for any year prior to the year of termination, the earnings per
share will equal the actual earnings per share attained in that year;


           (b) for the year of termination, the earnings per share will equal
the projected earnings per share based upon the latest internal company
projection for such year;


        9

--------------------------------------------------------------------------------



           (c) for any year subsequent to the year of termination, the earnings
per share will equal the earnings per share required to attain the maximum goal
under the Three Year Plan for that year.


          To the extent that all or a portion of the goals under a Three Year
Plan are based on targets other than earnings per share that are determined by
reference to discreet annual goals, the manner of calculation shall be
consistent with the manner of calculating earnings per share. To the extent that
all or a portion of the goals under a Three Year Plan are based on targets other
than earnings per share that are not determined by reference to discreet annual
goals, the calculation shall be made assuming attainment of the maximum goal
under the Three Year Plan for that period with respect to that element of
performance. The payment made for each Three Year Plan will equal the bonus the
Executive would have received under the Three Year Plan using the determinations
above, multiplied by the number of days the Executive participated in the Three
Year Plan prior to the Date of Termination, divided by the total number of days
in the Three Year Plan. To the extent that all or a portion of any payment for a
Three Year Plan is to be paid in stock (whether restricted or unrestricted
shares), the cash payment under this Agreement relating to the stock shall be
calculated using the closing price of Wolverine common stock on the New York
Stock Exchange (or any successor exchange that is the primary stock exchange for
trading of Wolverine common stock) (the “Exchange”) on the date of termination
of employment or, if the Exchange is closed that date, the last preceding date
on which the Exchange was open for trading and on which shares of Wolverine
common stock were traded;


          (4) two times the sum of the following: (a) Executive’s highest annual
rate of base salary from the Company in effect during the 12-month period prior
to the Date of Termination, plus (b) the greater of the average amount earned by
Executive during the previous two (2) years or for the previous year under the
Amended and Restated Executive Short Term Incentive Plan (Annual Bonus Plan) (or
other annual bonus plans);


          (5) 100% of the Positive Spread for any options held by Executive,
whether vested or not vested, which are not incentive stock options as defined
under Section 422 of the Code, with payment under this subsection conditioned
upon surrender by Executive of such options; and


          (6) 100% of the Positive Spread for any options held by Executive,
whether vested or not vested, which are incentive stock options as defined under
Section 422 of the Code, with payment under this subsection conditioned upon
surrender by Executive of such options.


         (b) Loans. Any loans that the Executive had outstanding under the loan
program of the Company shall remain payable according to the terms of such
program.


        10

--------------------------------------------------------------------------------



         (c) Benefits. Excepting any retirement plans covered by Subsection 4(f)
below, the Company shall maintain in full force and effect for the benefit of
Executive all employee benefit plans, programs and arrangements that the
Executive was entitled to participate in immediately prior to the Date of
Termination for the longer of six (6) months after the Date of Termination or
the date upon which the Executive receives comparable benefits from a new
employer. The Company, however, need not maintain such benefit plans, programs
or arrangements after one (1) year following the Date of Termination. If the
Executive’s participation in any such plan or program is barred, the Company
shall arrange to provide comparable benefits substantially similar to those
which the Executive received under such plans and programs.


         (d) Retirement Benefits. In addition to the benefits the Executive is
entitled to receive under any retirement plans in which the Executive
participates on the Date of Termination, on the fifth business day after the
Date of Termination the Company shall pay the Executive a cash payment of an
amount equal to the actuarial equivalent of any additional benefit the Executive
would have been entitled to receive under the terms of the plan or program
without regard to any vesting or minimum service requirements under the plan had
the Executive received three (3) additional years of service following the Date
of Termination, subject to any maximum years of service limitations under any
retirement plan. The earnings for those three (3) additional years of services
shall equal the Executive’s annualized earnings at the Date of Termination (with
earnings calculated the same as “Earnings” are defined in the Company’s
Supplemental Executive Retirement Plan (“SERP”)), using the then-current
annualized rate of base salary (determined by multiplying Executive’s
then-current bi-weekly gross salary by twenty-six) and any annual bonus
(including all annual bonus amounts pursuant to any Company bonus plan) paid in
the year of the Date of Termination (or if the Date of Termination occurs prior
to payment of an annual bonus in that year, the annual bonus paid in the
preceding year) and without taking into account any reduction of base salary
constituting Good Reason. For purposes of this Subsection, “retirement plans”
shall be deemed to include, without limitation, the Company’s Pension Plan and
the Company’s SERP. For purposes of the SERP, the additional benefit under this
Subsection shall be calculated on the basis of the change in control benefit
under the SERP.




         (e) Out-Placement Services. For the period beginning with the Date of
Termination and ending on the last day of the second calendar year following the
calendar year in which the Date of Termination occurred, the Company shall
provide the Executive with executive out-placement services by entering into a
contract with a company chosen by the Executive specializing in such services.


         (f) Delay in Payment to a Specified Employee. Notwithstanding any
provision of this Agreement to the contrary, if, at the time of Executive’s Date
of Termination, he is a “specified employee” as defined in Section 409A of the
Code, and one or more of the payments or benefits received or to be received by
Executive pursuant to this Agreement would constitute deferred compensation
subject to Section 409A, no
        11

--------------------------------------------------------------------------------



such payment or benefit will be provided until the earlier of (A) the date which
is six (6) months after Executive’s “separation from service” for any reason,
other than due to death or “disability” (as such terms are used in Section
409A(a)(2) of the Code); or (B) the date of his death. The provisions of this
Section shall only apply to the extent required to avoid Executive’s incurrence
of any penalty tax or interest under Section 409A of the Code or any regulations
or Treasury guidance promulgated thereunder.


         (g) Acceleration of Payments. Payments may not begin before the dates
specified in this Agreement except, upon failure of the Agreement to meet the
requirements of Code Section 409A, in an amount required to pay all taxes
attributable to an amount to be included in income as the result of the failure.


        5. Certain Additional Payments by the Company.


         (a) Anything in this Agreement to the contrary notwithstanding, if any
payment or distribution by the Company to or for the benefit of Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise (a “Payment”)) would equal or exceed the amount
that would trigger application of the excise tax imposed by Section 4999 of the
Code, or any successor Code provision (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), such Payments shall be reduced to the highest amount that avoids
application of the Excise Tax to the Executive; provided, however, if the
Executive would retain a higher amount on an net after-tax basis (including the
Excise Tax) if there is no such reduction (or a lesser reduction), the Payments
shall not be so reduced (or shall be reduced by the lesser amount, if
applicable). If the determination made pursuant to this Section 5(a) results in
a reduction of the Payments that would otherwise be paid to the Executive except
for the application of this Section 5(a), the amounts payable or benefits to be
provided to the Executive shall be reduced such that the reduction of
compensation to be provided to the Executive is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code, and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis (but not below zero).


         (b) All determinations required to be made under this Section 5,
including the assumptions to be utilized in arriving at the necessary
determinations, shall be made by the public accounting firm that is retained by
the Company as of the date immediately prior to the Change in Control (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Executive within fifteen (15) business days of the receipt of
notice from Executive that there has been a Payment, or such earlier time as is
requested by the Company or Executive (collectively, the “Determination”). In
the event that the Accounting Firm is serving as accountant or auditor for the
individual, entity, or group affecting the Change in Control, Executive shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm
        12

--------------------------------------------------------------------------------



hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company. The Determination by the Accounting Firm shall be binding upon
the Company and Executive. However, as a result of the uncertainty in the
application of Section 280G of the Code at the time of a determination
hereunder, it is possible that Payments will be made by the Company which should
not have been made under Section 5(a) (“Overpayment”) or that additional
Payments which are not made by the Company pursuant to Section 5 (a) should have
been made (“Underpayment”). In the event that there is a final determination by
the Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
repaid by the Executive to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. In the event that
there is a final determination by the Internal Revenue Service, a final
determination by a court of competent jurisdiction or a change in the provisions
of the Code or regulations pursuant to which an Underpayment arises, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive, together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code. 


        6. Withholding Taxes. The Company may withhold from all payments due to
Executive (or his/her beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local, or other law, the Company is required to
withhold therefrom.


        7. Reimbursement of Expenses. If any contest or dispute shall arise
under or related to this Agreement involving termination of Executive’s
employment with the Company or involving the failure or refusal of the Company
to perform fully in accordance with the terms hereof; the Company shall
reimburse Executive, on a current basis, for all legal fees and expenses, if
any, incurred by Executive in connection with such contest or dispute regardless
of the result thereof. Any reimbursement under this Section must be made within
five (5) days after the date on which the expense being reimbursed was incurred.


        8. Scope of Agreement. Nothing in this Agreement shall be deemed to
entitle Executive to continued employment with the Company.


        9. Successors; Binding Agreement.


         (a) This Agreement shall not be terminated by any merger or
consolidation of the Company whereby the Company is or is not the surviving or
resulting corporation or as a result of any transfer of all or substantially all
of the assets of the Company. In the event of any such merger, consolidation, or
transfer of assets, the provisions of this Agreement shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred.


         (b) The Company agrees that concurrently with any merger, consolidation
or transfer of assets referred to in this Section 9, it will cause any successor
or transferee unconditionally to assume, by written instrument delivered to
Executive (or his/her beneficiary or estate), all of the obligations of the
Company hereunder. Failure of the
        13

--------------------------------------------------------------------------------



Company to obtain such assumption prior to the effectiveness of any such merger,
consolidation, or transfer of assets shall be a breach of this Agreement and
shall constitute Good Reason hereunder and shall entitle Executive to
compensation and other benefits from the Company in the same amount and on the
same terms as Executive would be entitled hereunder if Executive’s employment
were terminated following a Change in Control other than by reason of a
Nonqualifying Termination. For purposes of implementing the foregoing, the date
on which any such merger, consolidation, or transfer becomes effective shall be
deemed the date Good Reason occurs, and shall be the Date of Termination if
requested by Executive.


         (c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.


        10. Notice. For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or received by facsimile
transmission or five (5) days after deposit in the United States mail, certified
and return receipt requested, postage prepaid, addressed as follows:


        If to the Executive:


        Brendan L. Hoffman
29 Hampton Road
Scarsdale, New York 10583
        
        If to the Company:


        Attn: General Counsel; and
        Attn: Chief Financial Officer
        Wolverine World Wide, Inc.
        9341 Courtland Drive, N.E.
        Rockford, Michigan 49351


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


        11. Full Settlement; Resolution of Disputes.


         (a) The Company’s obligation to make any payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by
        14

--------------------------------------------------------------------------------



any set-off, counterclaim, recoupment, defense or other claim, right or action
which the Company may have against Executive or others. In no event shall
Executive be obligated to seek other employment or take other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and, such amounts shall not be reduced whether or not Executive
obtains other employment.


         (b) If there shall be any dispute between the Company and Executive in
the event of any termination of Executive’s employment then, until there is a
final, nonappealable, determination pursuant to arbitration declaring that such
termination was for Cause, that the determination by Executive of the existence
of Good Reason was not made in good faith, or that the Company is not otherwise
obligated to pay any amount or provide any benefit to Executive and his/her
dependents or other beneficiaries, as the case may be, under Section 4, the
Company shall pay all amounts, and provide all benefits, to Executive and
his/her dependents or other beneficiaries, as the case may be, that the Company
would be required to pay or provide pursuant to Section 4 as though such
termination were by the Company without Cause or by Executive with Good Reason;
provided, however, that the Company shall not be required to pay any disputed
amounts pursuant to this Section 11 except upon receipt of an undertaking by or
on behalf of Executive to repay all such amounts to which Executive is
ultimately determined by the arbitrator not to be entitled.


        12. Governing Law; Validity. The interpretation, construction and
performance of this Agreement shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which other provisions shall remain in
full force and effect.


        13. Arbitration. Any dispute or controversy under this Agreement shall
be settled exclusively by arbitration in Rockford, Michigan, in accordance with
the rules of the American Arbitration Association then in effect; provided,
however, that Executive shall be entitled to seek specific performance of
his/her right to be paid pursuant to Section 11(b) during a dispute. Judgment
may be entered on the arbitration award in any court having jurisdiction. The
Company shall reimburse Executive immediately for all costs and expenses arising
in connection with any arbitration proceeding pursuant to this Section 13. Any
reimbursement under this Section must be made within five (5) days after the
date on which the expense being reimbursed was incurred.


        14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.


        15. Miscellaneous. No provision of this Agreement may be modified or
waived unless such modification is agreed to in writing and signed by Executive
and by a duly authorized officer of the Company, or such waiver is signed by the
waiving party. No waiver by
        15

--------------------------------------------------------------------------------



either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder,
including, without limitation, the right of Executive to terminate employment
for Good Reason, shall not be deemed to be a waiver of such provision or right
or any other provision or right of this Agreement. The rights of, and benefits
payable to, Executive, his/her estate, or his/her beneficiaries pursuant to this
Agreement are in addition to any rights of, or benefits payable to, Executive,
his/her estate, or his/her beneficiaries under any other employee benefit plan
or compensation program of the Company, except that no benefits pursuant to any
other employee plan or compensation program that become payable or are paid in
accordance with this Agreement shall be duplicated by operation of this
Agreement. No agreements or representations, oral or otherwise, express or
implied, with regard to the subject matter hereof have been made by either party
which are not expressly set forth in this Agreement. This Agreement supersedes
and replaces any prior agreement between the parties (including, without
limitation, any previous Executive Severance Agreement) with respect to the
matters addressed herein.


        16. Compliance with Section 409A. If any provision of this Agreement
would cause Executive to incur any penalty tax or interest under Section 409A of
the Code or any regulations or Treasury guidance promulgated thereunder, the
Company may reform such provision to maintain to the maximum extent practicable
the original intent of the applicable provision without violating the provisions
of Section 409A of the Code.




        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
by a duly authorized officer of the Company. Executive has executed this
Agreement as of the day and year written below.


WOLVERINE WORLD WIDE, INC.
   By:/s/ Blake W. KruegerName: Blake W. KruegerTitle: Chairman, Chief Executive
Officer and President
AGREED TO THIS 7TH DAY OF AUGUST 2020.
/s/ Brendan L Hoffman
BRENDAN L. HOFFMAN

        16